Per Curiam.
The plaintiff brought the present suit to recover compensation for personal injuries received by him in a collision between a motor truck which belonged to him, and in which he was riding, and a bus of the defendant company, and also for damages done to his truck. The plaintiff’s truck was being driven by his son, a boy eighteen years old, who had no driver’s license. The trial resulted i'n a verdict in the plaintiff’s favor, the jury awarding him $10,000.
Our examination of the testimony in the case satisfies us that the finding of the jury, which exonerates the plaintiff’s driver from negligence contributing to the accident, is contrary to the great weight of the evidence.
Eor this reason the rule to show cause will be made absolute.